F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         DEC 9 1999
                                   TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                              Clerk

 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
 v.                                                     No. 99-1294
 RODNEY McFARLIN,                                 (D.C. No. 98-CR-243-N)
                                                         (D. Colo.)
          Defendant-Appellant.


                                ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, BALDOCK, and HENRY, Circuit Judges. **


      Defendant Rodney McFarlin pled guilty to selling methamphetamine and

guns to a federal agent. He appeals the district court’s enhancement of his

sentence pursuant to U.S.S.G. § 2D1.1(b)(1) for possession of a dangerous

weapon during a drug sale. We exercise jurisdiction under 18 U.S.C. § 3742(a),

and affirm.


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      **
         After examining the briefs and appellate record, the panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2)(c); 10th Cir. R.
34.1(G). This case is therefore ordered submitted without oral argument.
         Defendant was a member of a conspiracy that sold methamphetamine in

Colorado Springs, Colorado. On December 18, 1997, Defendant sold two guns to

Special Agent Scott Thomasson. On December 27, Defendant drove up in his

truck for another meeting with Agent Thomasson, parking the truck within the

agent’s view. Defendant and a confidential informant proceeded to sell Agent

Thomasson 119 grams of methamphetamine. Then the agent asked Defendant if

he had any more guns for sale. Defendant asked the informant go to the cab of

the truck to retrieve an unloaded gun, which Defendant then sold to the federal

agent.

         After his arrest and indictment, Defendant agreed to cooperate with the

government and pled guilty to (1) conspiracy to possess with intent to distribute

methamphetamine in violation of 21 U.S.C. §§ 846, 841(a)(1) and (2) being a

felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1). The

district court enhanced Defendant’s sentence two levels pursuant to U.S.S.G.

§ 2D1.1(b)(1) for possession of a dangerous weapon during a drug sale, finding

that it was not clearly improbable that Defendant’s possession of the weapon was

related to the drug transaction:

         Here, defendant arrived to make the drug sale in his truck. After the
         sale was complete, he and the undercover agent agreed to the gun
         transaction. Defendant sent the informant to his truck to retrieve the
         weapon, all within the view of the agent. I find a direct spatial and
         temporal connection between the weapon and the drugs,
         notwithstanding that the sales were separate.

                                           -2-
The district court sentenced Defendant to 112 months imprisonment and 5 years

of supervised release, a downward departure from the imprisonment range of 188

to 235 months.

       We review the district court’s factual determination that Defendant

possessed a dangerous weapon during the commission of the offense for clear

error. See United States v. Dickerson , ___ F.3d ___, 1999 WL 961189, at *4

(10th Cir. 1999). “Once the government establishes that the gun was possessed in

[temporal or spatial] proximity to the drugs or transaction, the burden shifts to the

defendant to show it is clearly improbable that the weapon was related to the

offense.” United States v. Flores , 149 F.3d 1272, 1280 (10th Cir. 1998),    cert.

denied , 119 S. Ct. 849 (1999) (internal quotations omitted). “[E]nhancement

under § 2D1.1(b)(1) is designed to reflect the increased danger of violence when

drug traffickers add firearms to the mix.”     Id. The relationship between the

weapon and the drug offense is not clearly improbable merely because the gun

was not readily accessible during the drug offense.     See United States v. Nguyen ,

1 F.3d 972, 973 (10th Cir. 1993).    See also United States v. Roberts , 980 F.2d

645, 648 (10th Cir. 1992) (upholding a § 2D1.1(b)(1) sentencing enhancement

despite the fact that the guns were unloaded).


       Defendant argues that because the sale of the drugs and the sale of the gun

were separate transactions, his possession of the weapon was not related to the

                                             -3-
drug sale. Defendant further argues that the gun’s presence did not increase the

danger of violence because the gun was unloaded and because he possessed the

gun not for use but for sale. These facts, however, do not meet Defendant’s

burden of showing that the district court clearly erred in finding that Defendant’s

possession of the gun was related to the drug sale. The proximity of the gun and

the drugs is sufficient evidence of relatedness, even if the transactions were

separate. Defendant’s contentions that the gun was intended for sale, was

unloaded, and was not readily accessible do not show that there was no increase

in the danger of violence. Accordingly, the decision of the district court is

      AFFIRMED.

                                               Entered for the Court,



                                               Bobby R. Baldock
                                               Circuit Judge




                                         -4-